Citation Nr: 1753991	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  11-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals, extensive laceration dorsum right hand (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a September 2008 rating decision, the RO continued to evaluate the Veteran's residual, extensive laceration dorsum right hand at 10 percent.  The Veteran submitted a timely notice of disagreement in August 2009.  The RO continued the Veteran's 10 percent rating in an August 2010 rating decision and issued a statement of the case (SOC) in January 2011.  The Veteran filed a timely VA Form 9 in March 2013.

In April 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file.

The Veterans claim was remanded by the Board in May 2015 and November 2016 for further development. 

New and relevant documentary evidence has not been added to the record since the June 2017 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) and virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran is right-hand dominant.

2. The Veteran's residuals of extensive laceration dorsum right hand (major) more nearly approximate a severe muscle injury.

CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no higher, for residuals of extensive laceration dorsum right hand are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code (DC) 5307.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in July 2008, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with this claim.  All identified and available treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Rules and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Actually painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

In this case, the affected muscles, flexors and extensors of the wrist, fingers and thumb form a part of Group VIII and are rated under DC 5308.  Under DC 5308, a slight disability is rated as noncompensable, a moderate disability is rated as 10 percent, a moderately severe disability is rated as 20 percent, and a severe disability is rated as 30 percent.  Under DC 5307, the muscles in Group VII affect the flexion of the wrist and fingers. They are the muscles that arise from the internal condyle of humerus, and include the flexors of the carpus, the long flexors of the fingers and thumb, and the pronator. Under DC 5307 for the dominant extremity, a 30 percent rating is assigned for a muscle injury which is considered moderately severe. A 40 percent rating is assigned for a muscle injury which is considered severe. 

Muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs of symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c).  Objectively, there would be a minimal scar, with no evidence of fascial de4fect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record (or other evidence) would show in service treatment for the wound. There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 
If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electro diagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The cardinal signs or symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).  

Factual Background

The Veteran sustained a severe laceration in the dorsum of his right hand in October 1972.  He had four tendons severed and partially severed, and was provided treatment for the injury while in service.  In June 1974 the Veteran still had pain and numbness in four digits, with problems gripping when pain was present.

Service connection for residuals of extensive laceration dorsum right hand was established by a September 2006 rating decision, at which time a 10 percent rating was assigned, effective from March 28, 1997.

The Veteran is currently in receipt of a 10 percent rating under DC 5308.  38 C.F.R. § 4.73, DC 5308.  The RO reassigned the Veteran's disability from DC 5309 to DC 5308; however, the Board finds no medical evidence persuasively distinguishing the Veteran's muscle disability between DC 5308 and 5307, the latter of which permits higher ratings. 

Private treatment records from the Delta Regional Medical Center revealed that a motor nerve conduction test was conducted in the right hand in February 2008.  The Veteran complained of pain and numbness in the right hand more than the left hand.  The examiner diagnosed the Veteran with mild bilateral carpal tunnel syndrome.    
A VA addendum opinion was obtained in August 2008.  A physical examination revealed that the Veteran is right hand dominant and the VA examiner found no edema present.  The Veteran reported numbness of the hand, fingers and thumbs.  The examiner noted that there is decreased strength in his right hand compared with the left hand.  He is again unable to touch the base and tips of all fingers with the tip of the thumb.  The Veteran reported pain on extreme range of all ROM on the right hand.  The examiner noted the four inch scar that is normal pigmented, smooth, flat and stable without evidence of underlying tissue adherence, pain or tenderness, limitation of motion, disfigurement, or muscle loss.  The VA examiner provided a diagnosis consistent with carpal tunnel syndrome.  The VA examiner found that he could not provide an opinion regarding additional limitation of motion or functional impairment during a flare-up without resorting to speculation. 

A private treatment record from the Memphis Spine Center dated January 2009 revealed that the Veteran is receiving physical therapy for his cervical disorders.  The private physician noted that the Veteran describes loss of dexterity in his hands and foot "which could suggest early myelopathy."    

VA treatment records revealed that a nerve conduction study of the right hand was conducted in February 2009 after the Veteran complained of numbness and weakness.  On examination, the neurologist noted trace weakness on the intrinsic hand muscles.  The study findings revealed mild low right median compound muscle action potential and needle examination showed poorly recruited large motor unit potential in the right C7 and C8/T1 innervated muscles.    

The Veteran was provided another VA examination in July 2010.  The Veteran reported being treated by a neurologist in Cleveland, Mississippi for numbness.  He said that the cause of the numbness is unknown, although his physician had discussed a "loss of bone in the hand."  The Veteran continued to report symptoms of pain, weakness, and poor grip.  He reports that he can sign his name but he cannot hold a pen for more than a short period of time.  The Veteran also reported having difficulty with buttons or zippers and requires assistance from his wife.  He also reported symptoms of finger locking and nightly episodes of pain, numbness and tingling in the hand.  The examiner also referenced treatment records which revealed that the Veteran underwent an anterolateral cervical discectomy of the C5-C6 and C6-C7.  There was a report in the history of weakness in the right extremities.  The Veteran was diagnosed with cervical myelopathy for which he underwent surgery.  Regarding his occupation, the Veteran is retired and previously worked in human resources.  As noted, he had difficulty performing his occupational activities such as typing and writing reports.  On physical examination, the VA examiner noted that he moved "somewhat slowly" and has a cane in the left hand.   The VA examiner found that the Veteran is able to make a fist and all fingertips touch the palm.  He demonstrated inability to touch the tip of the small finger.  The examiner found no intrinsic atrophy at this time and found his grip strength to be 4/5.  The examiner found that he has symptoms compatible with "possible" carpal tunnel syndrome.  

The Veteran's social security administration (SSA) records also include a hand examination provided in June 2011.  The examiner noted that the Veteran is right hand dominant and found no evidence of muscle atrophy in the right hand.  The Veteran could not approximate the thumb to the index, middle, right or little finger.  The examiner also noted that he is able to zip his zippers without difficulty after the exam but "was clumsy and called to my attention that he had difficulty buttoning his shirt."  The Veteran also needed assistance in tying his shoelaces at the end of the exam.  He was capable of making a full fist and he had full range of motion on all fingers, wrist, elbows and forearm.  The examiner summarized his right hand medical history beginning in the 1970s, but it appears that his right hand problems "may have begun with cervical disc disease."  The examiner reported that the right hand examination supports gross motor limitation on the right hand but is "questionable concerning fine motor skills with inconsistent efforts."  The examiner concluded that the Veteran would not do well at a job requiring heavy use of his right hand.  

The Veteran was afforded a VA examination in March 2013.  Muscle strength testing revealed less than  normal strength (4/5) in the right hand with regards to shoulder abduction, elbow extension, wrist flexion and wrist extension.  The examiner found no evidence of muscle atrophy.  The examiner found no functional impact on his work due to muscle injury.  The VA examiner opined that the Veteran continues to report pain, numbness and weakness in the right hand.  He has been evaluated by a neurologist who found symptoms that the Veteran now claims is from cervical myelopathy secondary to cervical cord compression due to herniated disc pulposus at C5-C6 and C6-C7.  The examiner opined that the symptoms that he is reporting are due to cervical pain condition and not the injury to the right hand.   

The Veteran was provided with another VA examination in August 2015.  The Veteran reported that his hand is getting weaker and he is in constant pain 24/7.  He stated he cannot pick up a cup of coffee in the morning, and it is hard for him to write and type.  The VA examiner noted normal ranges of motion in the right hand.  The examiner also noted that the exam was being conducted during a flare-up and pain and weakness significantly limit functional ability.  She added that there was weakened movement due to muscle or peripheral nerve injury.  Muscle strength was noted to be 4/5.  There was no ankylosis.  The Veteran reported that occupational tasks his right hand impacts are typing, writing, gripping, picking up objects and lifting weight.  

In a February 2017 examination the Veteran reported constant pain of his right hand.  He stated the weakness has become progressively worse.  The examiner noted that the Veteran underwent a cervical discectomy in 2009 at which time it was documented that the cause of the weakness of the right hand is associated with C8-T1 compression.  The Veteran reported that he retired from the Department of Human Resources for the Department of Correction in 2002.  He stated that he depends on his wife to assist in fine motor activities as in buttoning his shirt, fastening his belt, and tying his shoes.  The range of motion in the right hand was normal with no pain noted on exam.  The examiner noted that the range of motion is by passive range and not active.  There was noted weakness of the right hand with loss of tone.  On passive exam, all digits were freely movable.  Muscle strength testing was 1/5 for the right hand.  No muscle atrophy or ankylosis were found.  A scar was noted, but it was not found to be painful or unstable.  The examiner noted that the Veteran has a weak grip and cannot make a tight fist.  For comparison purposes, range of motion on the right and left side were evaluated with both passive and active without any complaints of pain/discomfort, either on weight or non-weight bearing.

A March 2017 examination showed the Veteran reporting 8/10 dully, achy, throbbing pain from the right thumb to the right little finger, which radiates down to the base of the dorsum area of the right hand.  In correlation, the reported pain worsens upon movement of the right hand and fingers, and resting lessens pain.  The Veteran reported he is having difficulties grasping with his right hand and is now functioning with his left non-dominant hand instead.  The ranges of motion were noted to be abnormal.  The index finger had a maximum flexion of 75 degrees, the long finger to 75 degrees, the ring finger to 75 degrees, the little finger to 70 degrees, and the thumb to 90 degrees.  A gap of 3 cm. was found between the pad of the thumb and fingers.  A gap of 2 cm. was found between the finger and proximal transverse crease of the hand on maximal finger flexion.  Pain was noted on the exam with finger flexion and opposition with thumb, but did not result in functional loss.  The entire right hand and 2-5 digits had noted tenderness to touch.  No edema was noted.  The examiner noted that the Veteran is unable to make a tight right hand fist and had a weak grip upon muscle strength.  Upon him resting his right hand on the exam table with palm down, involuntary muscle twitching was noted to the right lateral hand proximal to the base of the right thumb.  Also noted was a tingling sensation noted to the entire hand and fingers.  Muscle strength was 3/5 for the right hand.  No muscle atrophy or ankylosis was found.  Although there was no atrophy of the right hand, the Veteran was noted to have weak muscle strength and was noted gripping a pen for a short period of time due to complaints of pain from sustained flexion movement of 2-4 digits of the right hand.  The examiner noted that due to the functionality of the right hand, the Veteran shows weakness upon gripping.  Therefore, he does have the inability to lift or grip objects effectively due to associated altered fine motor movements of the right hand.  For example, he is unable to write with a pen due to his inability to grip a pen for a long period of time.  This function triggered pain to the right hand.

In an addendum opinion to the above March 2017 examination, a physician opined that it is at least as likely as not that the Veteran's current hand complaints of weakness, poor grip, numbness and tingling, locking, and reduced flexion on exam and symptoms located on dorsal hand also are due to residuals of hand laceration.  The physician also opined that it is less likely the above symptoms are due to a cervical radiculopathy or carpal tunnel because there is no finding of radicular pattern starting at the neck and going into the hand.  The physician added that it is also less likely the symptoms are due to carpal syndrome as the pain distribution and findings noted above are not typical for CTS, and most symptoms were from the dorsal wrist into hand.  CTS tends to affect the flex wrist.

Analysis

In this case, throughout the appeal period the Board discerns no significant difference in either the number or types of symptoms due to the Veteran's right hand disability.  

With the foregoing in mind, and in light of the medical reports cited above, the Board finds that the Veteran's symptoms of residuals of an extensive laceration dorsum right hand warrant a rating for 40 percent under DC 5307.  The Veteran's symptoms more nearly approximate a severe disability of muscles based on his inability to keep up with his work requirements of typing and writing reports, and strength testing showing positive evidence of impairment.  Additionally, the Veteran has experienced functional loss in the form of inability to perform fine motor skills such as buttoning his shirt or holding a cup.  He experiences numbness, tingling, and locking.  While the Veteran's wound was not a through and through or a deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering fracture, and there were no signs of ragged, depressed and adherent scars, loss of deep fascia, or muscle swelling and hardening abnormally in contraction, the Veteran suffered severance or partial severance of four tendons.  As such, a 40 percent rating is warranted under DC 5307.

Accordingly, the Board finds that with the resolution of doubt in favor of the Veteran, a schedular rating of no more than 40 percent is warranted from the time of the increased rating claim.  
	
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating of 40 percent under DC 5307 (reassigned from DC 5309 and DC 5308) for residuals, extensive laceration dorsum right hand (major) is granted from June 29, 2008, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


